CAPITAL APPRECIATION VARIABLE ACCOUNT HIGH YIELD VARIABLE ACCOUNT GOVERNMENT SECURITIES VARIABLE ACCOUNT MONEY MARKET VARIABLE ACCOUNT GLOBAL GOVERNMENTS VARIABLE ACCOUNT TOTAL RETURN VARIABLE ACCOUNT Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Variable Accounts" is restated in its entirety as follows, with respect to the High Yield Variable Account and the Total Return Variable Account only: Portfolio Manager(s) Information regarding the portfolio manager(s) of each Variable Account is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the Variable Account's SAI. Each portfolio manager is primarily responsible for the day-to-day management of the Variable Account unless otherwise specified. Fund Portfolio Manager Primary Role Since Title and Five Year History High Yield Variable Account William J. Adams Portfolio Manager May 2011 Investment Officer of MFS; Employed in the investment area of MFS since 2009; Credit Analyst at MFS from 1997 to 2005 David P. Cole Portfolio Manager Investment Officer of MFS; Employed in the investment area of MFS since 2004 Total Return Variable Account Brooks A. Taylor Lead/Equity Securities Portfolio Manager Investment Officer of MFS; Employed in the investment area of MFS since 1996 Nevin P. Chitkara Equity Securities Portfolio Manager Investment Officer of MFS; Employed in the investment area of MFS since 1997 William P. Douglas Mortgage-Backed Debt Securities Portfolio Manager Investment Officer of MFS; Employed in the investment area of MFS since 2004 Steven R. Gorham Equity Securities Portfolio Manager Investment Officer of MFS; Employed in the investment area of MFS since 1992 Richard O. Hawkins Debt Securities Portfolio Manager Investment Officer of MFS; Employed in the investment area of MFS since 1988 Joshua P. Marston Debt Securities Portfolio Manager Investment Officer of MFS; Employed in the investment area of MFS since 1999
